IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAM F. BURRIS,                         §
                                           §      No. 456, 2018
       Defendant Below,                    §
       Appellant,                          §      Court Below: Superior Court
                                           §      of the State of Delaware
       v.                                  §
                                           §      Cr. ID No. 92K01637DI
STATE OF DELAWARE,                         §
                                           §
       Plaintiff Below,                    §
       Appellee.                           §

                            Submitted: September 26, 2018
                             Decided: December 13, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                        ORDER

       Upon careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record, we affirm the Superior Court’s summary dismissal of the

appellant’s motion for postconviction relief under Superior Court Criminal Rule 61.

The belated motion, filed more than twenty years after the appellant’s convictions

became final, was based on a flawed legal premise that the appellant’s sentence

violated the prohibition against double jeopardy because he was sentenced in

Maryland for similar conduct.*



*
  See Petition of Hovey, 545 A.2d 626, 629 (Del. 1988) (“The United States Supreme Court has
recognized that separate jurisdictions may prosecute and punish violations in their respective
jurisdictions.” (citing cases)).
     NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                BY THE COURT:

                                /s/ James T. Vaughn, Jr.
                                Justice




                                  2